Schultheis, C.J.
¶17 (dissenting) The attorney fee provision of RCW 69.50.505(6), the seizure and forfeiture statute in the Uniform Controlled Substances Act, provides, “In any proceeding to forfeit property under this title, where the claimant substantially prevails, the claimant is entitled to reasonable attorneys’ fees reasonably incurred by the claimant.” The majority holds that the claimant family in this case, which succeeded in attaining the return of wrongfully seized property, did not “substantially prevail” under RCW 69.50.505(6) because it did not achieve the return of a sufficient, yet unspecified, amount of the total monetary value of the property it claimed in the forfeiture action. The majority relies on authority that interprets other attorney fee statutes, which refer to a prevailing party. I would not decide the issue on this authority because RCW 69.50.505(6) is different in its wording, purpose, policy, and one-sided application. I must therefore respectfully dissent.
¶18 Our purpose when interpreting a statute is “ ‘to discern and implement the intent of the legislature.’ ” City of Olympia v. Drebick, 156 Wn.2d 289, 295, 126 P.3d 802 (quoting State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318 (2003)), cert. denied, 549 U.S. 988 (2006). When a statute is clear on its face, its meaning should be derived from the language of the statute alone. Kilian v. Atkinson, 147 Wn.2d 16, 20, 50 P.3d 638 (2002) (citing State v. Keller, 143 Wn.2d 267, 276, 19 P.3d 1030 (2001)). Courts should assume the legislature means exactly what it says in a statute and apply it as written. Keller, 143 Wn.2d at 276.
¶19 The legislature decided that
[i]n any proceeding to forfeit property under this title, where the claimant substantially prevails, the claimant is entitled to *337reasonable attorneys’ fees reasonably incurred by the claimant. In addition, in a court hearing between two or more claimants to the article or articles involved, the prevailing party is entitled to a judgment for costs and reasonable attorneys’ fees.
RCW 69.50.505(6).
¶20 The statute plainly directs that only one type of litigant — a claimant — may be entitled to attorney fees in a forfeiture proceeding. The seizing law enforcement agency is not entitled to attorney fees. Deeter v. Smith, 106 Wn.2d 376, 380, 721 P.2d 519 (1986). The claimant is entitled to attorney fees if he or she “substantially prevails” in the proceeding. RCW 69.50.505(6). But if multiple claimants oppose one another in a contest over seized property, the “prevailing party” of those claimants is entitled to costs and attorney fees. Id.
¶21 It is significant that the legislature used two different phrases — “substantially prevails” and “prevailing party” —in this statute to indicate when attorney fees should be awarded. Id. This tells us that a different meaning was intended for each term. State v. Beaver, 148 Wn.2d 338, 343, 60 P.3d 586 (2002). Yet the majority holds that these two phrases mean the same thing. Such an interpretation also disregards the word “substantially.” RCW 69.50.505(6). “Statutes must be interpreted and construed so that all the language used is given effect, with no portion rendered meaningless or superfluous.” Whatcom County v. City of Bellingham, 128 Wn.2d 537, 546, 909 P.2d 1303 (1996).
¶22 There are just two other attorney fee statutes in which the legislature chose to use the term “substantially prevail,” RCW 64.35.115 and RCW 4.84.370. The former statute allows fees to the “substantially prevailing party” in an action to enforce the terms of a qualified warranty on a condominium conveyance. RCW 64.35.115. Due to the use of the terms “claimant,” “qualified insurer,” and “party” in chapter 64.35 RCW, it is not crystal clear whether the attorney fee provision is one-sided. Given the nature of a *338typical warranty enforcement action, however, it is probably one-sided like RCW 69.50.505(6). In the latter statute, RCW 4.84.370, attorney fees and costs are awarded to “the prevailing party or substantially prevailing party” in certain land use appeals where the party seeking attorney fees was the prevailing party before the local agency and in all prior judicial proceedings. RCW 4.84.370(l)(b). This statute uses the terms “prevailing party” and “substantially prevailing party” interchangeably. But, unlike in RCW 69-.50.505(6), the statute provides circumstances under which the municipality may be a prevailing party for attorney fee and cost purposes. RCW 4.84.370(l)(b).
¶23 In all other circumstances, the legislature elected to use the phrase “prevailing party,” which has been judicially interpreted to include a “substantially prevailing party.”6 The statutes that address a prevailing-party standard recognize that either party in litigation may not wholly prevail. Sometimes a quantitative analysis of the judgment to determine the award of attorney fees under those statutes is appropriate to measure the parties’ relative success. Such a quantitative analysis is not necessary, however, under RCW 69.50.505(6) because this forfeiture statute recognizes the success of only one party — the claimant. What the seizing agency retains is not relevant. It will never be a substantially prevailing party or prevailing party under RCW 69.50.505(6).
¶24 Thus, notwithstanding the relative success of the seizing agency in the forfeiture proceeding, under the attorney fee provision in RCW 69.50.505(6), a claimant need only substantially prevail on its claim. Under the Washington rule, “substantially prevailing party” repre*339sents a less rigorous standard than “prevailing party.” Riss v. Angel, 131 Wn.2d 612, 633, 934 P.2d 669 (1997).
¶25 The majority reasons that if the legislature wanted to grant attorney fees to a litigant that only marginally succeeds, it would know how to do so. I believe the legislature clearly has done so in RCW 69.50.505(6) — a claimant is entitled to attorney fees if it merely substantially prevails in its action to return wrongfully seized property. Indeed, had the legislature intended to require that the claimant more than “substantially prevail,” it could have easily done so by using the term “prevailing party” as it did in the sentence that followed. See RCW 69.50.505(6); see also 3 Karl B. Tegland, Washington Practice: Rules Practice RAP 18.1 author’s cmt. 3, at 412 (6th ed. 2004) (a “specialized statute trumps the ‘prevailing party’ test, and fees will be awarded or denied in accordance with the specific statute in question”).
¶26 To support its position that the legislation would be clear if the intent was to award fees to a marginally successful claimant, the majority points to a special attorney fee statute under the Industrial Insurance Act, RCW 51.52.130. That statute provides, “[I]n cases where a party other than the worker or beneficiary is the appealing party and the worker’s or beneficiary’s right to relief is sustained, a reasonable fee for the services of the worker’s or beneficiary’s attorney shall be fixed by the court.” RCW 51.52-.130(1). First, I believe this attorney fee provision is less clear in the use of its term “right to relief is sustained” than RCW 69.50.505(6).
¶27 Second, although the circumstances under which fees are ordered are exactly the opposite, the same policy is at work in both statutes. RCW 69.50.505(6) calls for fees when the claimant is forced to litigate a claim for wrongfully seized property, while under RCW 51.52.130 the industrial insurance claimant is entitled to fees for being forced to defend a favorable decision on appeal.
¶28 This policy was behind the Washington Supreme Court’s decision not to reduce attorney fee awards to reflect *340a worker’s limited success on appeal.7 Brand v. Dep’t of Labor & Indus., 139 Wn.2d 659, 670, 989 P.2d 1111 (1999). Thus, a worker was entitled to fees, despite losing two of the three issues on appeal. Boeing Co. v. Heidy, 147 Wn.2d 78, 89-90, 51 P.3d 793 (2002). The Brand court also refused to apportion fees based in terms of successful and unsuccessful claims because of “the unitary nature of claims brought under the Industrial Insurance Act.” Brand, 139 Wn.2d at 673. That reluctance to segregate successful claims should be applied with equal force to RCW 69.50.505(6). The claimant family here offered several overlapping legal theories, all of which were not unrelated, to justify the return of the property it claimed. Still, even if we viewed the matter now before this court in terms of successful claims, rather than total monetary amount, the family would be entitled to attorney fees for having won two claims ($9,342 in cash and the car) to one ($57,990 in cash).
¶29 The purpose underlying the attorney fee provision supports a more liberal grant of attorney fees than that advanced by the majority. The provision allowing attorney fees when a claimant substantially prevails in a forfeiture proceeding was enacted to ensure fairness to the claimant. Moen v. Spokane City Police Dep’t, 110 Wn. App. 714, 720-21, 42 P.3d 456 (2002). As noted by the governor upon signing the bill into law:
Engrossed Substitute House Bill No. 1995 provides needed reform to our civil forfeiture laws. This bill will provide greater protection to citizens whose property is subject to seizure by law enforcement agencies. Drug dealers should not be allowed to benefit from their illegally gotten wealth, but we must not sacrifice citizens’ rights in our efforts to fight drug trafficking.
*341Laws of 2001, ch. 168, at 752-53 (partial veto note8) (emphasis added); see Dep’t of Ecology v. Theodoratus, 135 Wn.2d 582, 594, 957 P.2d 1241 (1998) (“In determining legislative intent of a statute, the reviewing court considers the intent of the Governor when he vetoes a section.”).
¶30 The governor agreed that the civil forfeiture law needed reform to protect citizen rights. Significantly, the only substantive change made to the statute was the addition of the attorney fee provision. This provision was instituted to require accountability by law enforcement, given the relative ease by which an agency may seize property for forfeiture and require the owner to institute an action for its return. See Moen, 110 Wn. App. at 720-21 (noting that the one-sided attorney fee statute “indicates that the legislature is sensitive to the public’s concern for accountability when a civil forfeiture is insupportable”).
¶31 When interpreting the undefined phrase “substantially prevail” as it is used in RCW 69.50.505(6), the dictionary provides the common meaning. John H. Sellen Constr. Co. v. Dep’t of Revenue, 87 Wn.2d 878, 883, 558 P.2d 1342 (1976). “Substantially” is defined as “in a substantial manner : so as to be substantial.” Webster’s Third New International Dictionary 2280 (1993). “Substantial” in this context means “consisting of, relating to, sharing the nature of, or constituting substance : existing as or in substance : material.” Id. “Prevail” means “to be or become effective or effectual: be successful.” Id. at 1797. Under these common definitions, one who “substantially prevails” is one who is successful in a material manner.
¶32 Further, in order to carry out the legislative purposes of providing greater protection to claimants and greater accountability by law enforcement agencies through recoupment of attorney fees, the statute must logically be an improvement over the former method, which was under the equal access to justice act (EAJA), RCW *3424.84.340-.360. The EAJA allows for attorney fees “if the qualified party obtained relief on a significant issue that achieves some benefit that the qualified party sought.” RCW 4.84.350(1). But fees are not allowed if the agency’s actions are substantially justified. Id.
¶33 Considering both the common meaning and the legislative intent to improve the method of awarding attorney fees, for a claimant to substantially prevail under the new forfeiture statute, the claimant must only obtain relief on a material issue that achieves a benefit that the claimant sought, regardless of whether the seizing agency’s actions were substantially justified.
¶34 This interpretation is supported by federal law, which the Washington Legislature responded to by the promulgation of its own similar statute. RCW 69.50.505 (Laws of 2001, ch. 168, § 1); 28 U.S.C. § 2465 (Pub. L. No. 106-185, § 4(a), 114 Stat. 211 (2000)). As in Washington law, attorney fees for forfeiture cases in federal courts were formerly awarded under the federal EAJA, 28 U.S.C. § 2412(b), prior to the enactment of a specific statute. Now, the federal Civil Asset Forfeiture Reform Act of 2000 (CAFRA) permits the award of attorney fees to claimants that substantially prevail in their cases. 28 U.S.C. § 2465(b). The fee provision in CAFRA is interpreted broadly to promote the stated purpose of CAFRA: “to make federal civil forfeiture procedures fair to property owners and to give owners innocent of any wrongdoing the means to recover their property and make themselves whole after wrongful government seizures.” H.R. Rep. No. 106-192, at 11 (1999). Federal courts have also held that Congress intended to liberalize the award of attorney fees by enacting CAFRA, which broadens the class to receive fees in forfeiture actions from a “prevailing party” in the federal EAJA to claimants who “substantially prevail.” United States v. $60,201.00 U.S. Currency, 291 F. Supp. 2d 1126, 1130 (C.D. Cal. 2003).
¶35 There is sparse case law defining the phrase “substantially prevail” under the attorney fees provisions of CAFRA. Pre-CAFRA cases, however, provide some guid*343anee. For example, in United States v. 163.25Acres of Land, 663 F. Supp. 1119, 1120 (W.D. Ky. 1987), the court interpreted a “prevailing party” under the federal EAJA to mean a party that has received substantially the relief requested or has been successful on the central issue.
¶36 The Ninth Circuit considered claimants prevailing parties for attorney fee purposes under the federal EAJA if they succeeded on any significant issue in litigation that achieves some of the benefit the parties sought in bringing suit. United States v. Real Prop. Known as 22249 Dolorosa St., 190 F.3d 977, 981 (9th Cir. 1999) (quoting Nat’l Wildlife Fed’n v. Fed. Energy Regulatory Comm’n, 870 F.2d 542, 544 (9th Cir. 1989) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 76 L. Ed. 2d 40 (1983))). The Dolorosa court rejected the government’s argument that the claimants were not prevailing parties because they ultimately prevailed as to only 28.7 percent of the total value of the property sought in the complaint, which also included two vehicles and five quantities of currency. Id. at 981-82. Instead, the court held that the statute did not require that success be measured by comparison of property value and the forfeiture of the Dolorosa property “was a ‘significant issue’ even if its monetary value was less than that of the property forfeited.” Id. at 982.
¶37 That reasoning is sound. The claimant family in this case substantially prevailed because it prevailed on two significant issues central to the wrongfully seized property — the burden of proof on the $9,342 in cash and the innocent owner defense on the BMW.
¶38 The majority recognizes the public policy goal advanced by the fee-shifting statute, which is to award fees to a claimant seeking the return of property wrongfully seized by a law enforcement agency. But I believe that goal cannot be met under the majority’s decision to deny fees when a law enforcement agency seizes multiple items of personal property, some of it wrongfully, which forces a claimant to bring suit and incur expenses for the return of the wrongfully seized property. The majority opinion provides law *344enforcement no incentive to be discriminating when exercising its largely unrestricted power to seize property. I therefore dissent.
Review granted at 166 Wn.2d 1018 (2009).

 E.g., Riss v. Angel, 131 Wn.2d 612, 633-34, 934 P.2d 669 (1997) (for an award of costs to the prevailing party under RCW 4.84.030, “the determination of who is a prevailing party depends upon who is the substantially prevailing party, and this question depends upon the extent of the relief afforded the parties”); Hertz v. Riebe, 86 Wn. App. 102, 105, 936 P.2d 24 (1997) (under RCW 4.84.250, attorney fees and costs in damage actions of $10,000 or less allowed to the “prevailing part/’); Marine Enters., Inc. v. Sec. Pac. Trading Carp., 50 Wn. App. 768, 772, 750 P.2d 1290 (1988) (attorney fees to the “prevailing party” under RCW 4.84.330 in an action related to a contract or lease).


 The court in Brand v. Department of Labor & Industries, 139 Wn.2d 659, 670, 989 P.2d 1111 (1999) stated, “Under the statute, the worker’s degree of overall recovery is inconsequential. This holding is consistent with the purposes behind RCW 51.52.130. Awarding full attorney fees to workers who succeed on appeal before the superior or appellate court will ensure adequate representation for injured workers.”


 The portion of the proposed statute concerning the formation of a committee to study the progress of the federal forfeiture attorney fee statute was vetoed as unnecessary. Laws of 2001, ch. 168, at 752-53 (partial veto note).